PUTNAM, J. (dissenting).
The impression I entertained on the argument of this appeal has been changed by a careful examination of the return of the justice, and consideration of the questions involved. The plaintiff, on Thursday, the 28th day of January, 1897, with his trunk, took passage on the defendant’s cars at Bennington, Vt., for Hoosick, N. Y. He reached the latter place at a quarter of 7 in the evening. The plaintiff was on his way to visit a Mr. Quackenb'ush, who lived a mile and a half from the railroad station, and depended upon the latter to take him and his baggage from the depot. When he arrived, he saw his trunk unloaded, but did not present his check, or demand it; going immediately with a companion to a one-horse sleigh in waiting, sent by Mr. Quackenbush, to the residence of the latter. He sent the coachman for the trunk the next morning between 9 and 10, and afterwards called for it himself, but did not succeed in obtaining it until Saturday. It had been broken open, and articles, the value of which is not disputed, taken therefrom. The principles of law applicable to the case are wéll settled. The defendant, as a common carrier, was liable to the plaintiff from the time the trunk was shipped at Bennington until it reached Hoosick, and for such time thereafter as should afford the plaintiff a reasonable opportunity to remove it. Roth v. Railroad Co., 34 N. Y. 548; Fenner v. Railroad Co., 44 N. Y. 505; Mortland v. Railroad Co., 81 Hun, 473, 30 N. Y. Supp. 1021. What was a reasonable time depended upon the circumstances of the case. Burgevin v. Railroad Co., 69 Hun, 479, 23 N. Y. Supp. 415; Burnell v. Railroad Co., 45 N. Y. 184. But, where there is no dispute as to the facts, the question as to what constitutes reasonable time for a passenger to remove his trunk is a question of law, for the court. Hedges v. Railroad Co., 49 N. Y. 223. The question before us is whether or not the plaintiff demanded his trunk within a reasonable time after its arrival at Hoosick. He was called as a witness in his own behalf, and to the question asked him by his counsel, “Was it convenient for you to take your trunk that night?” he answered, “No, sir; that is the reason I didn’t take it.” The following testimony was elicited from him by the defendant:
“Q. Did you know that shortly after the arrival of that train the station closed up? A. I did. I knew. I had been told so. * * * Q. Then you didn’t take the trunk to Mr. Quackenbush’s that night? A. No, sir. Q. And didn’t intend to, did you? A. No; X didn’t expect to. * * * Q. The only reason you didn’t ask for it was, it was inconvenient? A. I couldn’t take it with me.”
It was shown that on the night in question the station agent, according to his usual custom, immediately after the arrival of the train on which the plaintiff' was a passenger, closed and locked up the depot in which the plaintiff’s baggage was placed, and it remained thus closed until the next morning. It was thus closed within 10 minutes after the árrival of the train. It must be remembered that this was a country station. It does not appear that" there was any public conveyance, cart or sleigh, at the depot, by which the *640plaintiff could have removed his trunk immediately. Had he, on Ms arrival at the house of Mr. Qüackenbush, at once sent a conveyance for his trunk, it would not be claimed that his demand was not made within a reasonable time; but it was shown that he knew the custom of the company to close the depot for the night immediately after the arrival of the train on which he came, and hence he knew that to make such an attempt that night was useless. He was not called upon (the station being closed for the night) to institute a search for the station agent for the purpose of obtaining his trunk. The plaintiff therefore was compelled to take his trunk immediately on his arrival at Hoosick, or he could not remove it that night. I think the defendant did not afford the plaintiff a reasonable time in which to remove his baggage on the evening of its arrival. It was a country station. It did not appear that there was any public conveyance there by which the baggage could have been taken away. The plaintiff required more time than he would, had it been a city depot. The defendant should have kept its station open for a reasonable time after the arrival of the train, so as to afford passengers an opportunity to send for their baggage. The statement of the plaintiff that he did not take the trunk that night because it was not convenient; that he did not expect to take it that evening,—must be considered in connection with his testimony that he could not take the trunk in the sleigh sent by Mr. Quackenbush, and with his knowledge that the station would close immediately after he left, thus affording him no opportunity to send for the baggage. It was not convenient to—he did not expect to—take the trunk that night, because he knew he could not take it in the sleigh sent for him, and would not have time to send for it before the station was closed for the night. It will be seen that the facts shown in this cáse differ from those considered in Roth v. Railroad Co., Fenner v. Railroad Co., and Mortland v. Railroad Co., supra. In those cases the passenger or consignee had ample time and opportunity to remove his property, while here the only opportunity to remove the trunk was immediately on the arrival of the train. It has not been held that a passenger on a railroad train, arriving at a depot with his trunk, must instantly remove his baggage, but he may have a reasonable time to do so; and what is a reasonable time depends on the circumstances of each case. In this ease the plaintiff could not obtain his trunk on the evening of his arrival unless he took it away immediately. No time was afforded him to obtain a conveyance to remove "it. I think that, under all the circumstances, he was not given a reasonable time to take away Ms baggage on the evening of its arrival at Hoosick, and that a demand made the next morning was in time. The judgment should be affirmed, with costs.
HERRICK, J., concurs.